
	
		I
		111th CONGRESS
		2d Session
		H. R. 5937
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Fleming
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To provide Government headstones and markers at private
		  cemeteries for certain veterans.
	
	
		1.Government headstones and
			 markers for graves of certain veteransSection 2306(d)(1) of title 38, United
			 States Code, is amended by inserting , or any veteran who died before
			 November 1, 1990, in the active military, naval, or air service while
			 participating in a contingency operation (as defined in section 101(13) of
			 title 10), before who is buried.
		
